PER CURIAM.
Dana Tillman appeals the trial court’s order summarily denying his motion to correct sentence which was filed in accordance with the provisions of rule 3.800(a) of the Florida Rules of Criminal Procedure. There were no attachments to the order which refuted Tillman’s claim that he was illegally sentenced to a term of twenty years in prison for various third-degree felonies. See § 775.084(4), Fla. Stat. (1991) (the statutory maximum for a third-degree felony under the habitual felony offender statute is 10 years). Accordingly, we reverse for an evidentiary hearing or the attachment of exhibits refuting Tillman’s claim.
REVERSED and REMANDED.
COBB, GRIFFIN and ANTOON, JJ., concur.